The Law Office of
‘Ken Covell. °

 

LAW OFFICES OF
KENNETH L. COVELL
712 EIGHTH AVENUE
FAIRBANKS, ALASKA 99701
PHONE (907) 452-4377
FAX (907) 451-7802
keovell@gci.net

Kenneth L. Covell

Law Offices of Kenneth L. Covell
712 Eighth Avenue

Fairbanks, Alaska 99701

Phone: (907) 452-4377
Fax: (907) 451-7802
E-mail: covelladmin@gci.net

 

kcovell@gci.net

Attorney for the Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA AT FAIRBANKS

MICHELE FRANDSEN, and others
Similarly situated.

Plaintiffs,
vs.

UNIVERSITY OF ALASKA
FAIRBANKS, S. BRADLEY MORAN, | Case No.
Dean College of Fisheries and
Ocean Science, in his official

and individual capacities, and
DOES 1-6

Defendant.

 

 

 

covelladmin@gci.net

 

COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS
Plaintiff, Michele Frandsen, by and through her undersigned

counsel, states her Complaint for violation of

Constitutional Rights and alleges as follows:

ORI Re ey AsO reine Daetinent 1 Filed 05/14/20 Page 1 of 6 Page / of6

 
The Law Office of
Ken Covell

 

LAW OFFICES OF
KENNETH L. COVELL)
712 EIGHTH AVENUE
FAIRBANKS, ALASKA 99701
PHONE (907) 452-4377
FAX (907) 451-7802

 

keovell@gci.net

covelladmin@gci.net

 

Jury Demand
Plaintiff demands that the case be submitted to jury trial
for all issues triable by jury in this action pursuant to
FRCP 38(b).

COMPLAINT
PARTIES

1)Plaintiff Michele Frandsen is, and was at all times
relevant, a resident of the State of Alaska.
2)Defendant University of Alaska is an arm of the State of
Alaska whose flagship campus is at Fairbanks Alaska.
3) Defendant S. Bradley Moran was at all times relevant,

Dean of the college of Fisheries and Ocean Science of the

University of Alaska Fairbanks.

JURISDICTION
Plaintiff re-alleges and incorporates herein by reference

all of the allegations above and further allege as follows:

Ge PBL OG far

rae vs. 20 E Od

mepdfeithent 1 Filed 05/14/20 Page 2 of 6 48? 6

“AAS a

 
The] Office of
Ken Covell

 

LAW OFFICES OF

KENNETH L. COVELL
712 EIGHTH AVENUE
FAIRBANKS, ALASKA 99701
PHONE (907) 452-4377
FAX (907) 451-7802
kcovell@gci.net

 

covelladmin@gci.net

 

4)The United States District Court has jurisdiction over
this matter as a federal question pursuant to 28 U.S.C

§1331.

5) The United States District Court has pendant
jurisdiction over the Alaska State Law Claims pursuant’ to
28 U.S.C $1367 (a).

FACTS

 

6) Mrs. Frandsen worked for the University of Alaska for

approximately 30 years in various capacities. Since
approximately 2001 has worked for the Sea Grant program and
at

least since 2013, as a sea grant research coordinator.

7) Mrs. Frandsen was a regular, tenured employee of the

University of Alaska.

8) Mrs. Frandsen had a constitutional property right in her

job pursuant to Loudermill v. Cleveland Board of Education.
9) The Defendant’s discharged Mrs. Frandsen on or about

October of 2018 without affording her her appropriate due

process rights under Loudermill.

10) This lawsuit presents a federal question.

TORE Ke TY HOOT BT RHS Re Mélithent 1 Filed 05/14/20 Page 3 of 6 ase 3 of6

 
 

LAW OFFICES OF

KENNETH L. COVELL

712 EIGHTH AVENUE

FAIRBANKS, ALASKA 99701

PHONE (907) 452-4377
FAX (907) 451-7802

 

keovell@gci.net

covelladmin@gci.net

 

COUNT I
11) The Defendant’s failure to honor Mrs. Frandsen’s due
process rights is a violation of her State and federal
Constitutional rights and she is entitled to damages,
reinstatement, lost wages, lost benefits especially
including loss of increase value to her pension, and other

damages as the court deems appropriate.

COUNT II- VIOLATION OF 42 U.S.C §1983

Plaintiff re-alleges and incorporate herein by reference

all of the allegations above and further allege as follows:

12) The actions of the Defendant Moran and does 1-6, is a
violation of 42 U.S.C. §1983 and entitles Mrs. Frandsen to
an award of damages and full and actual attorney’s fees

pursuant to 42 U.S.C §1988.

13)The actions of Defendant S. Bradley Moran and Does 1-6,
were acting under the color of state law and deprived
Plaintiff of rights secured by the Constitution of the
United States and/or federal statutes, specifically denial
of her due process rights to her property right in her

employment.

Co. int for-yiolati nsiitygon i : P. 4 of 6
oe BARES Tete” DGElthent 1 Filed 05/14/20 Page 4 of 6 Pee 4

 
The Law Office of
Ken Covell °

 

LAW OFFICES OF
KENNETH L. COVELL
712 EIGHTH AVENUE
FAIRBANKS, ALASKA 99701
PHONE (907) 452-4377
FAX (907) 451-7802
kcovell@gci.net

 

covelladmin@gci.net

 

14) S. Bradley Moran acted through a custom of the
University of Alaska in violating the Constitutional rights

of Plaintiff.
COUNT III- BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

15) The University of Alaska has the obligation to treat
Mrs. Frandsen in good faith. The University’s action in
discharging Mrs. Frandsen for alleged economic reasons is
bad faith and entitles Mrs. Frandsen to reinstatement, back
wages, damages for the loss of benefits, especially

including reduced value of pension.

DEMANDUM
16) Defendants owe Plaintiff the costs of bringing this
action.
17) Defendants owe Plaintiffs the attorney fees provided by
42 U.S.C. §1988 and/or AS 23.10.110 and/or Alaska Civil
Rule 82.
18) Whereof, Plaintiff prays that the court hear these
important matters and, upon conclusion of doing so, issues
an order awarding Mrs. Frandsen the appropriate damages as

requested and other actions the court deems appropriate.

CCAR Ao BMAD Les So"AAEAent 1 Filed 05/14/20 Page 5 of 6 Pas? of6

Frandsen vs. University of Alas air

 
RESPECTFULLY SUBMITTED this 24th day of April 2020, at

Fairbanks, Alaska.

LAW OFFICE OF KENNETH L. COVELL
Attorney for the Plaintiffs
By:___s/Kenneth L. Covell
Kenneth L. Covell, ABA 8611103
712 Eight Avenue
Fairbanks, Alaska 99701
Phone: (907) 452-4377
Fax: (907) 451-7802
E-mail: Reusch ages

 

 

he Law Office of
Ken Covell

LAW OFFICES OF
KENNETH L. COVELL
712 EIGHTH AVENUE
FAIRBANKS, ALASKA 99701
PHONE (907) 452-4377
FAX (907) 451-7802

teovtiseinet | Fee HUE Coe fanireonp Githent 1 Filed 05/14/20 Page 6 of 6 Pase 6 a6

covelladmin@gci.net aby ily Oo,

 

 

 
